McDONALD, Chief Justice.
This is a condemnation case which resulted in judgment for the plaintiff, State of Texas, for certain lands and a money award to landowner defendants. Defendants filed Motion for New Trial, which was granted by the Trial Court. Plaintiff, State of Texas, appealed from such order granting a new trial in the case, and caused transcript to be filed in this court on 10 October, 1961.
Plaintiffs have filed no brief, and further have made it known to the court that it does not desire to prosecute such appeal further.
Appeal is therefore Dismissed.
Dismissed.